PER CURIAM.
Willie Miller has moved for an appeal from an order of the Warren Circuit Court refusing to compel Edna Miller, his former wife, to execute and deliver to him certain releases under two life insurance policies now in his possession in order that he could collect their cash surrender value to which he had previously- been adjudged entitled. He also was adjudged a lien on the policies to secure such payments. Edna Miller, the named insured, attacks the adjudication of the lien but failed to perfect any cross-appeal.
The appellant urges that he is entitled to have the judgment in his favor enforced by contempt proceedings. KRS 426.430 and CR 70. An examination of the record and briefs does not show any abuse of discretion by the Chancellor.
The motion for an appeal is overruled and the judgment stands affirmed.